Citation Nr: 1428505	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  09-42 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee condition.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right hip condition.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In November 2010, the Veteran appeared at a hearing at the RO before the undersigned.  A transcript of the hearing is of record. 

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA electronic claims file contains an October 2013 Post-Remand Brief relevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's current right knee condition is related to his military service.

2.  Service connection for degenerative joint disease of the multi-joints was denied in a September 2001 rating decision.  It was held that no evidence had been submitted which showed treatment for arthritis in service or other chronic disability related to service.  The Veteran did not appeal that decision or submit new and material evidence within one year of the rating decision.

3.  The evidence received since the September 2001 denial, by itself or when considered with previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims of entitlement to service connection for right and left hip conditions, and therefore does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  A right knee condition was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The September 2001 rating decision denying entitlement to service connection for multi-joint degenerative joint disease is final.  New and material evidence has not been received to reopen the claims of entitlement to service connection for right and left hip conditions.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1104, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a letter dated in June 2008, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  The Veteran was provided with notice regarding disability ratings and effective date elements of the claims.  In July 2011, the Veteran was provided with notice regarding the evidence needed to reopen a previously denied claim and information explaining the evidence necessary to establish the underlying benefits sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The issues were last adjudicated in April 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

In this case, the duty to assist the Veteran has also been satisfied.  VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records.  The Veteran was afforded a VA examination of the knees and hips in October 2009, in which a qualified examiner considered pertinent evidence of record, including the statements of the Veteran, and provided complete rationales for the opinions stated.  Furthermore, the Board finds that there was no duty to provide such an examination of the right and left hip, as the duty to assist does not arise until new and material evidence sufficient to reopen the claim has been received, and the Board will find below that new and material evidence was not received.  Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1342-43 (Fed. Cir. 2003) ("[I]n the absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been more than met.  38 C.F.R. § 3.159(c)(4).

This appeal was remanded by the Board in June 2011.  In compliance with the remand orders, the Veteran was afforded a VA examination for the right knee in July 2011 and was provided with VCAA notice pertaining to the claims to reopen previously denied claims.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Finally, during the November 2010 Board hearing, the undersigned clarified the issues and addressed the Veteran's contentions.  The undersigned also asked questions designed to elicit evidence that may have been overlooked with regard to the claims.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments in compliance with 38 C.F.R. § 3.103.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374; Dingess/Hartman, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Right Knee Condition

The Veteran contends that he has a right knee disorder which first began during his active duty service and has continued to the present day.  

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Veteran's service treatment records include several complaints related to knee pain, including a January 1965 report of having aching knee pain for the past 4-5 years and a September 1965 complaint of having pain and stiffness in the knees for the past 3 years.  The Veteran has also credibly asserted that his knee pain and stiffness which began in service has continually affected him since that time.  Lastly, the examiner of the Veteran's July 2011 VA examination diagnosed the Veteran with right knee inflammatory arthritis and opined that it as likely as not was incurred during active duty service.

The Board therefore finds that the Veteran has a present disability which has been found, through the competent and probative medical opinion of a VA examiner which is consistent with the other evidence of record, to be related to injury incurred during active duty service.  Accordingly, the Board concludes that service connection for a right knee condition is warranted.

New and Material Evidence

The Veteran has also claimed entitlement to service connection for right and left hip conditions, which first became painful during active duty service.  The Veteran was first denied entitlement to service connection for arthritis in a July 1969 rating decision.  The rating decision stated that arthritis was not shown by the evidence of record.  

The evidence of record at the time of the July 1969 rating decision consisted primarily of the Veteran's service treatment records, which included complaints related to hip pain and possible arthritis.  In January 1965, the Veteran reported having hip pain for the past 4-5 years.  The examiner noted possible rheumatoid arthritis.  In September 1965, the Veteran again reported having pain in his hips for several years, especially during damp weather and in the morning.  X-rays were performed in September 1965 and were negative for any signs of arthritis in the hips.

In November 1969, the Veteran submitted a letter stating that he was not claiming service connection solely for arthritis, but that he did believe that he had a disorder causing stiff and painful joints.  At a December 1969 VA examination, the Veteran reported that his hips ached.  He was able to flex both hips to 135 degrees.  The examiner found that the Veteran had a previous diagnosis of rheumatoid arthritis without current evidence of a skeletal disorder.  X-rays showed the bony structures and joint spaces of the pelvis to be normal.  In a February 1970 rating decision, the RO denied the claim of service connection for residuals of a left shoulder injury and for painful joints on the basis that there were no objective findings of a diagnosis, and the "complaint of aching joints is not a ratable entity."  Although notified of the denial, the Veteran did not initiate an appeal of the February 1970 rating decision.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  The RO's February 1970 denial is therefore final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In December 1978, the RO again denied a claim of entitlement to service connection for arthritis.  The Veteran submitted a notice of disagreement in February 1979, and the RO issued a new rating decision and a statement of the case in April 1979 which continued the denial on the basis that examination had shown full range of motion in the hips without pain and that a rheumatology consultation had found no evidence to explain the symptoms of diffuse arthralgias.  The additional evidence of record at the time of the April 1979 rating decision included a March 1979 VA examination which discussed the Veteran's reports of joint pain but found that all joints were within normal limits on physical examination and VA treatment records in which he reported hip pain on several occasions.  A June 1976 orthopedic clinic examination report noted that the Veteran's hip X-rays had shown no abnormality.

The Veteran perfected an appeal of the April 1979 rating decision, and additional development was accomplished, including affording the Veteran with a rheumatology examination in September 1981.  The examiner found normal range of motion of all joints and diagnosed the Veteran with degenerative joint disease by history of the spine and knees, but provided no diagnosis for the hips.  X-rays were taken which were negative for any abnormalities in the hips.  The Board issued a decision in July 1982 which denied service connection for disability of multiple joints and for degenerative joint disease of the lumbar spine.  The Board decision discussed the Veteran's in-service and post-service complaints of joint pain, but found that no chronic disability of the musculoskeletal system was objectively demonstrated until 10 years after separation from service and that there was no evidence that any disability of the multiple joints was incurred in or aggravated by service.  

The July 1982 Board decision was not appealed.  As discussed above, Board decisions that are not timely appealed are final, and new and material evidence must be presented to reopen the previously disallowed claim.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  The July 1982 Board decision denying the claim is therefore final and is not subject to revision on the same factual basis.

In March 2001, the Veteran submitted a claim of entitlement to service connection for a skeletal disability, and in a July 2001 statement he clarified that this claim was to include the joints of the hips, as well as other joints.  In a September 2001 rating decision, the RO found that no new and material evidence had been presented and denied reopening the claim of entitlement to degenerative joint disease of the lumbar spine and multi-joints.  The Veteran did not initiate an appeal of the September 2001 rating decision, nor did he submit new and material evidence within one year of the date he was notified that his claim was denied, and the decision is therefore final, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.200, 20.201, 20.202, 20.302, 20.1103 (2013).

The Veteran filed the current claims on appeal in May 2008.  The RO denied the claims of entitlement to service connection for right and left hip conditions in July 2008 on the basis that there was no evidence which showed that these conditions were incurred in or aggravated by service.  Although the RO addressed the issues of entitlement to service connection for right and left hip conditions on the merits in the July 2008 rating decision and the subsequent October 2009 statement of the case, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  As will be discussed below, the Board cannot address these issues on the merits at this time, as no new and material evidence has been submitted, and the claims are not reopened.

The Board also acknowledges that if the prior final denial and the currently claimed disorder involve different diagnostic codes, they are different claims for the purpose of VA adjudication.  A claim for one diagnosed disease or injury accordingly cannot be prejudiced by a claim for another diagnosed disease or injury; rather, the two claims must be considered independently.  Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 26, 2008), citing Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In this case, however, the July 1982 Board decision denied service connection for disability of multiple joints and noted that during service the Veteran had pain of bilateral hips and denied service connection for disability of multiple joints finding that subsequent to service repeated examinations did not show a chronic disability of the musculoskeletal system.  The September 2001 rating decision likewise addressed a claim which the Veteran specifically requested to include the bilateral hips, as well as other joints.  The Board therefore finds that the current claims on appeal, are, despite being differently characterized, encompassed by the same claims as were previously denied in the July 1982 Board decision and the February 1970 and September 2001 rating decisions.

Since the last final denial, additional VA treatment records have been received which show that the Veteran has continued to complain of bilateral hip pain.  At regular physical therapy sessions, the Veteran has described having increased hip pain following exercise or extended walking.  X-rays taken in August 2003 and July 2008 found that the Veteran's hip bone joint spaces were normally maintained and no degenerative changes were seen.  A July 2008 consultation report evaluated the Veteran's hip complaints and diagnosed the Veteran only with "bilateral, alternating hip pain."  The Veteran's VA treatment records do not at any time find that the Veteran has degenerative joint disease of the bilateral hips or any other specific diagnosis pertaining to the hips.

The Veteran was also afforded a VA joints examination in October 2009.  The examiner discussed the Veteran's reports of hip pain and his history of treatment for hip pain, but was unable to provide any diagnosis pertaining to the bilateral hips.  The examiner noted that February 2008 X-rays of the hips were normal.  In an addendum opinion, the examiner stated that the Veteran's service treatment records showed that rheumatoid arthritis was affirmatively ruled out as a diagnosis, that he incurred no trauma to the hips, and that his VA treatment records, including X-ray and MRI imaging, failed to demonstrate any pathology.

The Veteran testified at a Board hearing in November 2010.  He described having the onset of his symptoms and treatment for the hips in service, including a possible diagnosis at that time of arthritis, and stated that this pain has gradually become worse and is especially aggravated by walking.

On review of the record, the Board has determined that new and material evidence to reopen the claims of service connection for right and left hip conditions has not been received.

The Veteran's claim for service connection for a joint pain disorder, which included pain in his hips, was last denied by the Board in September 2001 primarily on the basis that no new and material evidence was submitted which showed evidence of treatment for degenerative joint disease during service.  The pertinent evidence received since September 2001 consists only of additional VA treatment records and the Veteran's repeated assertions that his hip pain began during his active military service.  The newly added VA treatment records merely continue to show complaints of hip pain with no diagnoses given for any underlying pathology.  Additional X-rays were taken in August 2003 and July 2008, but these, like the X-rays taken prior to September 2001, show no signs of any joint space narrowing or deformity.  The added VA treatment records, which show that the Veteran has had continued complaints of hip pain, are therefore duplicative of evidence already in the claims file.

The Veteran's statements and testimony are also duplicative of information already contained in the claims file prior to September 2001.  The Veteran resubmitted several service records and provided testimony that he experienced hip pain in service, but this information was already contained in his service treatment records in the claims file and in statements submitted by the Veteran in relation to his earlier claims.  The Veteran's testimony at the November 2010 Board hearing largely repeated the written statements he had previously submitted.  It was well established that the Veteran had complaints of hip pain in service and that he had been given a provisional diagnosis of rheumatoid arthritis in service in 1965 which was later ruled out, as X-ray imaging failed to show any signs of arthritis.  Previously considered VA treatment records also established, prior to September 2001, that the Veteran had continued complaints of hip pain, but with no diagnosed pathology and no findings of arthritis.

The Veteran has not presented any competent, non-cumulative evidence which indicates that he has a diagnosed right or left hip disorder which is related to service.  The Veteran's continued assertions that he believes that he has a right and left hip disorder which had its onset during or was caused by service, even if competent, see Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"), are cumulative of those assertions that have already been associated with the claims file prior to September 2001.  The Board further notes that while the Veteran has credibly asserted that he has pain in his hips, and he is competent to state these observable symptoms, that pain alone is not a disability for which VA compensation can be rewarded.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted).  

None of the evidence submitted since September 2001 relates to an unestablished fact necessary to substantiate the claims.  The September 2001 rating decision found that no new and material evidence regarding a multi-joint disorder had been submitted, and on that basis the Veteran's claim could not be reopened.  The Board finds that in the absence of any competent, non-cumulative evidence pertaining to whether the Veteran has a diagnosed right or left hip disorder that is related to his active duty service, there is no basis to warrant reopening the current claims at issue.

Because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence.  Thus, the Board concludes that new and material evidence has not been presented, and the claims of entitlement to service connection for right and left hip disorders are not reopened.  See 38 C.F.R. § 3.156(a).


ORDER

Entitlement to service connection for a right knee condition is granted.

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for a right hip condition is denied.

New and material evidence has not been received; as such, the application to reopen the claim of entitlement to service connection for a left hip condition is denied.



____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


